DETAILED ACTION
Status
In view of the Appeal Brief filed on 14 December 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HAJIME ROJAS/           Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                             
This communication is in response to the Appeal Brief filed on 14 December 2020. Claims 14-20 have been canceled previously, and no new claims have been added. Therefore, 1-13 and 21-26 are pending and presented for examination.
The history of this application includes an appeal (Appeal No. 2018-008434) with a decision (dated 1 November 2019, hereinafter “PTAB Decision”) affirming the .

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-13 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Where independent claims 1 recites “a web-based advertisement that is two-dimensional” and claim 9 recites “a two-dimensional web-based advertisement” at claim 9; however, dependent claim 6 depends from claim 2 which depends from claim 1, where claim 6 recites “the advertisement contains a three-dimensional object” and transforming coordinates. However, if “the advertisement contains a three-dimensional object” as at the dependent claim, then it would appear that it cannot be “two-dimensional” as at the parent claim. Although claim 9 does not appear to have a dependent claim that is parallel to claim 6, but the terms in claim 9 must be interpreted consistently with their interpretation at claim 1. Therefore, the Examiner is uncertain if the advertisement that is selected and inserted is, in fact, required to be a two-dimensional advertisement. There appears to be support for claim 6 (and claim 7, depending from claim 6) at Applicant ¶¶ 0039-0040; however, this support is to a different embodiment (of retrieving a 3D advertisement) than that claimed at independent claims 1 and 9. So the Examiner is further uncertain which embodiment is being claimed (and whether other aspects of the claim are supported within such a 3D advertisement embodiment).
Claims 2-7, 10-13, and 21-26 depend from claims 1 and 9, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-7, 10-13, and 21-26 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Based on the PTAB Decision, res judicata may be employed or invoked in the analysis of 101.
The amendments to claim 1 since the PTAB Decision are indicated by conventional underscoring for an addition and strikethrough or double brackets for deletion:
A method for placing [[an]] a web-based advertisement that is two-dimensional in a virtual environment that is three-dimensional, the virtual environment [[containing]] including metadata and a predefined two-dimensional space to receive the advertisement, the method comprising:
extracting the metadata from the virtual environment, wherein the metadata comprises information about the virtual environment;
translating the metadata into a searchable web page that can be searched by an advertisement server that provides two-dimensional advertisements for web pages;
retrieving, by an ad rendering system running on a computing device, [[a]] the web-based advertisement for the searchable web page from the advertisement server, wherein the advertisement server searches the searchable web page to identify the web-based advertisement from a plurality of web-based advertisements;
inserting, by the ad rendering system, the web-based advertisement within the searchable web page; and
rendering the searchable web page within the predefined two-dimensional space of the virtual environment

As can be seen from this, there is no real or effective change in the analysis related to the 2019 PEG for Step 1, or Step 2A, Prong 1: claim 1 is still directed to a method (and claim 9 is still directed to a system) (PTAB Decision at 8: “Thus, the pending claims are directed to recognized statutory categories”), and “Claim 1 broadly recites the limitations of (1) retrieving an advertisement from storage …; (2) inserting the advertisement onto a 2D surface, e.g., an appropriate scene element …; (3) placing the 2D surface at a predetermined location …; and (4) displaying [(i.e., rendering)] the advertisement to the potential customer” (PTAB Decision at 8-9). Therefore, the claim limitations are still found to “fall within the broader category of ‘[c]ertain methods of organizing human activity.’ … [and t]hus … the rejected claims recite an abstract idea, namely ‘[c]ertain methods of organizing human activity.” (PTAB Decision at 10, citations omitted).
Therefore, the analysis of the instant claims focuses on Step 2A, Prong 2 and Step 2B. Where the PTAB Decision indicates that “claim 1 is broad in its scope and does not meaningfully limit the abstract idea, particularly, how the advertisements are retrieved, inserted, rendered, and displayed” (PTAB Decision at 9-10) and “the claims do not recite the particular technology employed in the recited methods and systems, except in the most general terms” (PTAB Decision at 12), this has changed somewhat.
The claims now indicate a two-dimensional (“2D”) web-based advertisement, a three-dimensional (“3D”) virtual environment, a 2D predefined space, extracting metadata from the virtual environment and placing that metadata on a webpage that is searched to identify an advertisement. However, although this indicates a 3D environment, both the advertisement and the predefined space are merely 2D as would be true for general advertisement placement within virtually any 2D or 3D space – this is merely defining a space (the metadata indicated by the web page) and placing an advertisement within that space (inserting the advertisement in/on the web page) and then rendering the page in the environment.
As indicated at the PTAB Decision, although “App[lic]ant contends that it is because the advertisements are presented in a virtual environment that the abstract idea is ‘inextricably tied’ to virtual reality systems” (PTAB Decision at 11), “the claims do not recite the particular technology employed in the recited methods and systems, except in the most general terms” (PTAB Decision at 12). Quite literally, Applicant is defining a 2D space and placing a 2D advertisement within that space as would appear to be case for virtually any or all digital advertising – any indication of impact to advertising, or changes based on, the 3D space and/or virtual environment are not claimed. As indicated at the PTAB Decision, the claims do not appear to represent a technical solution (“we are not persuaded that this suggests a technical problem or its solution”, PTAB Decision at 13, emphasis at original), but rather, “[w]e agree with the Examiner that “[a]dvertisement placement should be considered a business solution to a business problem, not a technical solution, or a new GUI” (Id., citing to the Answer at 3 and Final Action at 13). 
Therefore, for analysis under Step 2A, Prong 2, although the phrasing is different or “additional”, when the actual activity requirements are considered, the activity appears insignificant as activity that would be considered additional to the abstract idea. As such the claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 
For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above, although a 3D space is indicated, the claims still just place a 2D advertisement in a 2D space by using metadata to identify the space and targeting requirements. Placing 2D advertisements in a space using metadata; though is merely the use of computers (i.e., “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, …as discussed in Alice Corp”) indicated as being insignificant by MPEP § 2106.05(I)(A). Therefore, as found by the PTAB Decision, “claims 1 and 9 recite generic computer components performing generic computer functions, which, considered individually or as an ordered combination, are well-understood, routine, and conventional, and that these claims do not recite ‘significantly more’ than the identified abstract idea.”
The dependent claims (claims 2-15) appear to merely indicate populating with further targeting criteria (e.g., language, location, and/or time of day, and/or other metadata) (claims 2, 8, 13, and 22), using keywords (claims 3 and 10), detecting advertisement selection, and launching a web page mapped to the advertisement upon selection (claims 4 and 12), mapping POV changes to motion of an input device (claim 5), transforming coordinates of a 3D object (claim 6), using a virtual world transform process (claim 7), the provided promotion information suggesting the customer simultaneously buy another product (claim 8), activating elements in the virtual environment according to the user’s point-of-view (claim 11), using HTML for the searchable web page (claims 21 and 24), and the further metadata (used to select the advertisement) is a virtual room, texture, or object name, or avatar information (claims 22-23 and 25-26), and therefore only limit the application of the idea, and not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyndman (U.S. Patent Application Publication No. 2009/0241037) in view of Harik (U.S. Patent Application Publication No. 2004/0267725), where Harik incorporates by reference Anderson et al. (U.S. Patent Application Publication No. 2004/0093327, hereinafter Anderson) at Harik ¶ 0012.

Please note that, as a convenience to applicant, the Examiner has pointed out, by bolding, optional or intended use language, and included a note as to the ramifications of such language below.

Claim 1: Hyndman discloses a method for placing a web-based advertisement that is two-dimensional in a virtual environment that is three-dimensional, the virtual environment including metadata and a predefined two-dimensional space to receive the advertisement (see at least, e.g., ¶¶ 0036, three dimensional (“3D”) environment, 0037, cookies, variables, and other plug-in state information, 0041, two dimensional (“2D”) planar surface; citation by number only hereinafter), the method comprising:
extracting the metadata from the virtual environment, wherein the metadata comprises information about the virtual environment (0037, cookies, variables, and other plug-in state information, 0020 and 0038, clipping parameters, 0043, virtual environment parameters, 0037 and 0043-0044, state information);
inserting, by the ad rendering system, the web-based advertisement within the searchable web page (0043-0045 and 0050, URL, URL-1, and URL-2, 0045, request and receive content, Figs. 3 and 4, both having one or more indications of an “Ad” as displayed with the content elements on the Web Page); and
rendering the searchable web page within the predefined two-dimensional space of the virtual environment (0043-0045 and 0050, URL, URL-1, and URL-2, 0045, request and receive content, Figs. 3 and 4, both having one or more indications of an “Ad” as displayed with the content elements on the Web Page).
Hyndman, however, does not appear to explicitly disclose translating the metadata into a searchable web page that can be searched by an advertisement server that provides two-dimensional advertisements for web pages; retrieving, by an ad rendering system running on a computing device, the web-based advertisement for the searchable web page from the advertisement server, wherein the advertisement server searches the searchable web page to identify the web-based advertisement from a plurality of web-based advertisements. Hyndman, however, shows that Ads displayed with the retrieved web and URL content, but the Ads are also shown as separate or distinct from the content elements (Figs. 3-4), where the Examiner understands this to indicate that the Ads are further, additional content elements retrieved in conjunction with the web page content, Hyndman is just not explicit regarding the searching of the web page and advertisement retrieval.
Harik as incorporating Anderson, though, teaches serving advertisements to a document such as a web page having a URL as an identifier based on a request that includes further targeting information, i.e., metadata (Anderson at 0031, request for content such as web page, 0057, web page URL as identifier and targeting based on information sent with the content request, i.e., metadata, concerning the web page), including such information as geolocation (Anderson at 0031, 0034), language, time of day (Anderson at 0045) and/or keywords (Harik at 0012-0013, 0040, 0066, 0070, and Anderson at 0046, 0144, 0146) in order “to allow advertisers to put targeted ads on any page” (Anderson at 0013). Therefore, the Examiner understands and finds that placing metadata on a searchable web page and retrieving an advertisement by searching the web page is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable placement of targeted ads on any page.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the content requests of Hyndman with the targeted advertising of Harik as incorporating Anderson in order to place metadata on a searchable web page and retrieve an advertisement by searching the web page so as to enable placement of targeted ads on any page.
The rationale for combining in this manner is that placing metadata on a searchable web page and retrieving an advertisement by searching the web page is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable placement of targeted ads on any page as explained above.

Claim 2: Hyndman in view of Harik discloses the method of Claim 1, wherein translating the metadata into the searchable web page comprises:
populating the searchable web page with the metadata (Anderson at 0031, 0057, as incorporated by Harik and as combined above, using the rationale as indicated at the combination); and
preserving a language, location, and time of day of the computing device in association with the searchable web page, wherein the advertisement server uses the language, location, and time of day to select the web-based advertisement (Anderson at 0031 and 0034 for location, and 0045 for language and time of day, as incorporated by Harik and as combined above, using the rationale as indicated at the combination). 

Claim 3: Hyndman in view of Harik discloses the method of Claim 1, wherein keywords found by the advertisement server in the searchable web page are used to select the web-based advertisement from the plurality of web-based advertisements (Harik at 0012-0013, 0040, 0066, 0070, and Anderson at 0046, 0144, 0146 as incorporated by Harik and as combined above, using the rationale as indicated at the combination). 

Claim 4: Hyndman in view of Harik discloses the method of Claim 1, further comprising:
detecting selection of the web-based advertisement (Hyndman at 0050-0051, selection of URL-2, interpreted as an Ad at Figs. 3-4, per the combination; Harik at 0008, ad click or selection, 0037, detect click of ad, Anderson at 0008, 0010, ad click or selection, 0042, detect click of ad; as combined above, using the rationale as indicated at the combination);
mapping the selection of the web-based advertisement to an advertising code corresponding to the web-based advertisement (Hyndman at 0020, 0050-0051, hyperlink as code – see Applicant ¶ 0036 where “advertising code may then launch a new … page” as indicating the code is a link; Harik at 0008, 0024, 0028, 0036, etc. link as code, Anderson at 0030, 0033, links; as combined above, using the rationale as indicated at the combination); and
launching a web page including information related to the web-based advertisement. (Hyndman at 0020, 0050-0051, hyperlink as code – see Applicant ¶ 0036 where “advertising code may then launch a new … page” as indicating the code is a link; Harik at 0008, 0024, 0028, 0036, etc. link as code, Anderson at 0030, 0033, links; as combined above, using the rationale as indicated at the combination) 

Claim 5: Hyndman in view of Harik discloses the method of Claim 4, further comprising mapping changes in a viewer’s point-of-view (POV) to motion of a computer input device (Hyndman at 0030, “The view may also depend on the direction in which the Avatar is facing and the selected viewing option”, 0034, “the user may be presented with a view that represents what the Avatar is seeing in the virtual environment, as if the user were looking through the Avatar's eyes into the virtual environment”, 0041, view and vantage point changes the shape and/or perspective of the displayed content). 

Claim 6: Hyndman in view of Harik discloses the method of Claim 2, the advertisement contains a three-dimensional object, the three-dimensional object defined in modeling coordinates (Hyndman at 0030, 0051, coordinates), the method further comprising:
transforming the coordinates of the three-dimensional object into virtual world coordinates (Hyndman at 0037, 0039, mapping to 3D environment);
transforming the virtual world coordinates into view coordinates (Hyndman at 0037, 0039, mapping to 3D environment); and 
transforming the view coordinates to viewport coordinates (Hyndman at 0037, 0039, mapping to 3D environment). 

Claim 7: Hyndman in view of Harik discloses the method of Claim 6, further comprising inserting a virtual world transform process to facilitate integration of the advertisement into the virtual environment (Hyndman at 0037, 0039, mapping to 3D environment). 

Claim 8: Hyndman in view of Harik discloses the method of Claim 3, further comprising:
determining a geographic location of the computing device, wherein the geographic location is also used to select the web-based advertisement from the plurality of web-based advertisements (Anderson at 0031 and 0034, geolocation; as incorporated by Harik and as combined above, using the rationale as indicated at the combination).

Claims 9-13 are rejected on the same basis as claims 1-8 above since Hyndman discloses a system for placing a two-dimensional web-based advertisement in a three-dimensional virtual environment that includes metadata, the web-based advertisement stored on an advertisement server, the system comprising: a three-dimensional (3D) virtual environment engine including a processor (Hyndman at 0057) configured to perform the same or similar activities as at claims 1-8 above. 

Claim 21: Hyndman in view of Harik discloses the method of Claim 1, wherein the searchable web page is an HTML (hypertext markup language) document (Harik at 0042, Anderson at 0167; as combined above, using the rationale as indicated at the combination). 

Claim 24: Hyndman in view of Harik discloses the system of Claim 9, wherein the searchable web page is an HTML (hypertext markup language) document (Harik at 0042, Anderson at 0167; as combined above, using the rationale as indicated at the combination).

Claims 22-23 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyndman in view of Harik (which incorporates Anderson by reference) and in further view of Zohar et al. (U.S. Patent Application Publication No. 2009/0113349, hereinafter Zohar).

Claim 22 and 25: Hyndman in view of Harik discloses the method and system of Claims 1 and 9, but does not appear to explicitly disclose wherein the metadata includes one or more items of information in a group comprising: a virtual room name; a texture name; and an object name. Zohar, however, teaches a 3D scene of a specific room with objects, the objects having metadata associated with them, the metadata including at least an object name, such that the metadata can be used to provide context-sensitive information such as advertising to the user (Zohar at 0034, see also 0037). Therefore, the Examiner understands and finds that including metadata of a virtual room, texture, and/or object name is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable context-sensitive targeted ads to be provided.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the content requests of Hyndman in view of Harik with the metadata of Zohar in order to include metadata of a virtual room, texture, and/or object name so as to enable context-sensitive targeted ads to be provided.
The rationale for combining in this manner is that including metadata of a virtual room, texture, and/or object name is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable context-sensitive targeted ads to be provided as explained above.

Claims 23 and 26: Hyndman in view of Harik and in further view of Zohar discloses the method and system of Claim 22 and 25, wherein the metadata includes information derived from avatars in the virtual environment (Hyndman at 0033-0034, avatar movement as changing perspective).

Response to Arguments
Applicant’s arguments (Appeal Brief, filed 14 December 2020, at 5) with respect to written support and the 102 rejection based on Glazer have been fully considered and are persuasive. Therefore, the 112 rejection of claim 2 has been withdrawn. 

Applicant's arguments filed 14 December 2020 with respect to 101 have been fully considered but they are not persuasive.

Applicant first argues that “[t]he final Office action is improperly fixated on the advertisement aspects of claim 1 and the present application” (14 December 2020 Brief, hereinafter “Brief”, at 3), however, there is no indication of what else should be “fixated on” – the claims are placing advertising!
Applicant alleges that
In practice, the technical improvements set forth in the limitations of claim 1 could apply to any 2D content server that is not configured to supply content to a 3D environment. That is, the limitations of claim 1 create a 2D element (e.g., the searchable web page of claim 1) that the 2D content server understands and for which the server can supply content. That 2D element is then displayed in the 3D environment so that the supplied content can be viewed in the 3D environment. Thus, any assertions made by the final Office action with respect to the advertisement aspects of claim 1 fail to recognize the underlying technical improvements enabled by claim 1.
(Brief at 3-4)
However, this points to the lack of an improvement to technology – all the “technical improvements” (if there are/were any) relate to merely placing a 2D advertisement in a 2D space. Although the 2D space is then placed in a 3D environment, any technical requirements or activity related to placing a 2D object or space into that 3D environment are not claimed in any manner. The technology used for placement of content such as an advertisement into a 2D space is not altered or appear to be improved. Applicant appears to be “hanging their hat” on this being some form of improvement related to a 3D environment; but that 3D environment appears to essentially be tertiary to the placement techniques or technology.

Applicant then argues the 112 and prior rejections; however, the rejections are withdrawn. Therefore, the arguments are considered moot and not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622